Citation Nr: 0837337	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-44 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for 
temporomandibular joint (TMJ) dysfunction for the period from 
March 12, 2003 to March 23, 2005.

2.  Entitlement to a higher initial rating for degenerative 
joint disease of the right knee for the period from March 12, 
2003 to March 18, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel



INTRODUCTION

The veteran served on active duty from April 1998 to March 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York and Winston-Salem, North 
Carolina.  

The April 2003 rating decision awarded service connection for 
degenerative joint disease of the right knee, and assigned a 
noncompensable rating effective March 12, 2003.  The veteran 
disagreed with the noncompensable rating.  The May 2005 
supplemental statement of the case awarded a 10 percent 
evaluation effective March 18, 2005.  In a subsequent 
document, the appellant noted that she continued to disagree 
with the noncompensable rating assigned for the period from 
March 12, 2003 to March 18, 2005 and that assignment of a 10 
percent rating during that period would satisfy her appeal.  

The July 2005 rating decision award service connection for 
TMJ and assigned a noncompensable evaluation effective March 
12, 2003, and a 10 percent rating effective March 23, 2005.  
The veteran disagreed with the noncompensable rating assigned 
for the period from March 12, 2003 to March 25, 2005 and 
indicated that assignment of a 10 percent rating during that 
period would satisfy her appeal.  Following issuance of the 
statement of the case, the veteran submitted a substantive 
appeal specifically disagreeing only with the noncompensable 
evaluation assigned during the period from March 12, 2003 to 
March 25, 2005.  

A February 2006 VA Form 9 specifically listed the issues on 
appeal as the zero percent evaluations for TMJ and her right 
knee degenerative joint disease.  A letter accompanying that 
form from the appellant further lists the benefits she is 
seeking as a 10 percent rating for her right knee for the 
period from March 12, 2003 to March 18, 2005 and a 10 percent 
rating for her TMJ for the period from March 12, 2003 to 
March 25, 2003.

It is clear from the record that the veteran is only 
appealing the noncompensable evaluations assigned for her TMJ 
and her right knee for the periods in question.  Thus, the 
issues are limited to those listed on the cover page.

In September 2006, the veteran withdrew her request for a 
hearing before a Veterans Law Judge from a traveling section 
of the Board.

 
FINDINGS OF FACT

1.  Prior to March 23, 2005, the evidence shows no limitation 
of motion associated with the veteran's TMJ dysfunction. 

2.  Prior to March 18, 2005, the evidence shows that there is 
no demonstrable limitation of motion, pain, subluxation or 
lateral instability, weakness, impairment of the tibia and 
fibula, or dislocated or removal of symptomatic semilunar 
cartilage associated with the veteran's right knee 
disability.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation prior 
to March 23, 2005 for TMJ dysfunction have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, 
Diagnostic Codes 9903, 9904, 9905 (2007).

2.  The criteria for an initial compensable evaluation prior 
to March 18, 2005 for degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a January 2003 notice and December 2004 
letter, issued prior to the decisions on appeal, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran and the types of evidence that will 
be obtained by VA.  A March 2006 letter informed the veteran 
of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on her employment and daily life.  The 
notice also provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letter also notified the veteran of the 
evidence needed to establish an effective date.    

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for TMJ and right knee disabilities.  In Dingess, the Court 
held that in cases in which service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify in 
this case has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims"). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, and VA examination reports.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence as well as providing statements describing the 
impact her disabilities had on her functioning.  She was 
provided with the rating criteria for her service connected 
disabilities in the September 2004 and December 2005 
statements of the case.  Thus, she has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2007).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

        1.	TMJ Dysfunction

In a July 2005 rating decision, the RO granted service 
connection for TMJ dysfunction and assigned a noncompensable 
evaluation effective March 12, 2003, the day following the 
veteran's discharge from service, and a 10 percent rating 
under Diagnostic Code 9905, effective March 23, 2005, the 
date of a VA examination.

Under Diagnostic Code 9905, limited motion of the 
temporomandibular articulation warrants a minimum rating of 
10 percent where there is a maximum of 40 millimeters (mm) of 
inter-incisal range.  Lateral excursion of 0 to 4 mm also 
warrants a 10 percent rating.  A 20 percent rating is 
warranted where there is 21 to 30 mm of inter-incisal range.  
More limited inter-incisal range warrants a higher rating.  
38 C.F.R. § 4.150, Diagnostic Code 9905 (2007).

Under Diagnostic Code 9903, a 10 percent evaluation is 
warranted when there is moderate nonunion of the mandible and 
a 30 percent evaluation is warranted when there is severe 
nonunion of the mandible.  The determination is dependent on 
the degree of motion and relative loss of masticatory 
function.  38 C.F.R. § 4.150, Diagnostic Code 9903 (2007).

Under Diagnostic Code 9904 (malunion of mandible), a 
noncompensable evaluation is warranted when there is slight 
displacement of the mandible, a 10 percent rating is 
warranted for moderate displacement, and a 20 percent rating 
is warranted for severe displacement.  The determination is 
dependent on the degree of motion and relative loss of 
masticatory function.  38 C.F.R. § 4.150, Diagnostic Code 
9904 (2007).

Service dental treatment records show that the veteran 
presented in the clinic in May 2001 with complaints of pain 
in the left TMJ for the past four days.  She reported a 
history of clicking in the left TMJ since 1988.  The 
examination revealed no joint noise and "nearly" normal 
range of motion with deviation to the left on opening the 
mouth.  It was noted that the occlusion was "repeatable."  
The examiner provided an assessment of synovitis with 
possible disc derangement.  A soft diet was recommended.  In 
July 2001, the veteran returned and reported some improvement 
in her condition following use of Celebrex; however, she 
continued to experience pain during some functions such as 
yawning and opening her mouth.  The examiner noted that she 
habitually opened her mouth with a deviation but she had full 
range of motion.  The examination revealed palpable disc 
dysfunction of the left joint.  The examiner noted 
assessments of decreased symptoms and mild disc dysfunction.  
The veteran was treated with a splint.  

The January 2003 VA dental examination report shows the 
veteran indicated that her symptoms were controlled with 
medication and a dental splint.  The examiner concluded that 
the veteran had no functional impairment due to loss of 
motion or loss of masticatory function; she had normal range 
of motion.  The examiner diagnosed minimal disc dysfunction 
of the left TMJ and "repeatable occlusion."  The examiner 
maintained that no treatment was currently required.     

The February 2003 VA joints examination report noted that the 
physical examination revealed the veteran had a normal 
ability of opening and closing her mouth.  The upper and 
lower jaws were opposed in the midline.  There was no 
misalignment or tenderness.  The examiner could not ascribe 
any physical diagnosis nor attribute any physical impairment 
to these normal findings.  

In the April 2004 notice of disagreement and December 2004 VA 
Form 9, the veteran maintained that the 2003 examination 
results did not reflect the true severity of her disability.  
She complained that when she opened her mouth her jaw would 
catch on both sides.  A popping noise could also be heard 
when she opened her jaw.  She maintained that she could not 
bite into anything hard, and there were times when her 
disorder could be very painful.  

The March 23, 2005 VA dental examination report shows the 
claims file was reviewed.  The examination revealed a deep 
overbite of 80 percent.  She had a very noticeable 
displacement of the disc when she opened her mouth wide.  She 
had a maximum opening at 40 mm with difficulty.  Lateral 
movements were not possible unless the veteran opened her 
mouth to free the condyle/discs.  Without opening her mouth, 
she could slide 4 to 5 mm side to side.  Once open, her mouth 
could slide side to side approximately 11 to 15 mm each way.  
The scaleness and muscles of mastication did not appear to be 
severely tender.  The exam further revealed obvious popping 
on opening her mouth.  The examiner noted that he could not 
imagine any examiner not being able to hear or notice this 
when the veteran opened her mouth beyond 10 mm.  The examiner 
provided an assessment of mild TMJ dysfunction.  

The examiner noted that the veteran had TMJ, but in a mild 
form.  The examiner maintained that this condition certainly 
at times could go through the motions of moderate to severe 
symptomatology, but at the current presentation, the 
veteran's condition was mild.  The examiner contended that 
had the condition been treated properly at its infancy, it 
might never have progressed to its current form.  As for any 
complications in the masticatory process, the examiner noted 
that the veteran must adhere to a soft diet and avoid 
anything that placed significant force against the TMJ.  The 
examiner further noted that there was no significant bone 
loss anywhere in the veteran's alveolar system.  The veteran 
was prescribed immediate splint therapy.

The Board is cognizant of the veteran's complaints but prior 
to March 23, 2005, the medical evidence of record failed to 
show that any pain or popping the veteran experienced on 
opening her mouth resulted in chronic limitation of motion of 
the TMJ.  She had "nearly" normal range of motion during 
service in 2001 and full range of motion thereafter.  The 
March 23, 2005 VA examination revealed for the first time a 
limitation of motion of the TMJ but with only a maximum 
opening at 40 mm and lateral excursion of 4 mm or better.  
Thus, the objective findings do not reflect functional 
impairment of the TMJ consistent with a compensable 
evaluation prior to March 23, 2005.

The Board has considered other potentially applicable 
diagnostic codes but finds that the evidence does not reveal 
that the veteran's TMJ dysfunction is manifested by nonunion 
or malunion of the mandible.  Thus, Diagnostic Codes 9903 and 
9904 are not for application.

        2.	Right Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

In an April 2003 rating decision, the RO granted service 
connection for early degenerative joint disease of the right 
knee and assigned a noncompensable evaluation, effective 
March 12, 2003.  In a May 2005 supplemental statement of the 
case, the RO noted that the veteran's disability rating was 
increased to 10 percent under Diagnostic Code 5010, effective 
March 18, 2005, the date of a VA examination.  

Diagnostic Code 5010 (arthritis due to trauma substantiated 
by x-ray findings) provides that traumatic arthritis is to be 
evaluated under Diagnostic Code 5003 (degenerative 
arthritis-hypertrophic or osteoarthritis).  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200 etc.).  When however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent rating is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent ratings based on x-ray 
evidence will not be combined with ratings based on 
limitation of motion.  The 10 and 20 percent ratings based on 
x-ray evidence will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  38 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5003 (2007).  

Under Diagnostic Code 5260 (limitation of flexion of leg), 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  Flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).    

Under Diagnostic Code 5261 (limitation of extension of leg), 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  Extension limited to 30 degrees warrants a 40 
percent evaluation.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  Extension limited to 15 degrees 
warrants a 20 percent evaluation.  Extension limited to 10 
degrees warrants a 10 percent evaluation.  Extension limited 
to 5 degrees warrants a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2007).  

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II. 

Under Diagnostic Code 5257, a 10 percent rating is prescribed 
for slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating is prescribed for moderate 
recurrent subluxation or lateral instability of the knee.  A 
30 percent rating is prescribed for severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).  

Service treatment records show that in February 2001, the 
veteran sustained a right knee injury for which she was 
placed on limited duty.  A March 2001 magnetic resonance 
imaging (MRI) revealed edema/bruise at the proximal end of 
the medial femoral condyle near the insertion of the medial 
collateral ligament.  A July 2001 record noted that the 
veteran continued to complain of constant right knee pain.  
The physical examination revealed full active range of motion 
but she was "wary of full extension."  There was no 
swelling, but there was tenderness to palpation of the 
femoral condyle, medially.  The examiner provided a diagnosis 
of medial collateral ligament sprain of the right knee.  A 
September 2002 record showed the veteran continued to 
complain of right knee pain.  An October 2002 radiologist's 
report noted that the x-rays revealed no evidence of any 
acute fracture but there was early degenerative joint 
disease, pre and suprapatellar fullness, and the presence of 
joint effusion.  The veteran had remained on a limited duty 
physical profile throughout service.  The veteran was 
ultimately boarded out of the service in part due to her 
right knee.  The report on the November 2002 Physical 
Evaluation Board (PEB) Proceedings noted that radiographs of 
the knee were normal.  Range of motion was also normal, and 
there was no knee instability or focal neurovascular signs.  
She reported she had no trouble sleeping, and her pain was 
slight and constant.  

The February 2003 VA joints examination report notes the 
physical examination revealed no swelling or deformity of the 
right knee.  Range of motion was from 0 to 140 degrees.  The 
Lockman and McMurray tests were negative.  There was no 
medial or lateral collateral ligament laxity.  The examiner 
commented that the evaluation was basically normal and that 
he could not ascribe any physical diagnosis nor attribute any 
physical impairment to the veteran's complaint of right knee 
pain.  

In the April 2004 notice of disagreement, the veteran 
complained that she was in constant pain which affected her 
ability to sleep, and she suffered from occasional swelling 
and stiffness of the knee.  In the December 2004 VA Form 9, 
she claimed she was issued a brace for stability of her knee 
during service.  She reported that her right knee frequently 
gave out, and that she experienced painful motion when 
standing or walking for extended periods of time, which led 
to a reduction of all her activities. 

Records from Robinson Health Clinic dated in May 2004 show 
the veteran was seen for right knee pain.  Power was noted as 
normal, measuring 5/5.  There was no swelling, and she had 
full range of motion.  The examiner noted an assessment of 
chronic right knee pain.  The veteran complained of 
instability of the right knee in January 2005.  The physical 
examination was deferred, and the examiner noted an 
assessment of chronic right knee pain with instability.  

The March 18, 2005 VA examination report shows that the 
examiner reviewed the claims file.  The veteran continued to 
complain of pain, swelling, and stiffness in the knee.  She 
felt like her knee was going to give way, but she had enough 
warning so that she could prevent herself from falling; she 
occasionally stumbled if her leg did not lock up.  She 
maintained that any kind of standing, more than a couple or 
three hours, or walking for more than about 1/2 hour, caused 
her to have increasing problems and made her look for a place 
to sit down.  She took Advil when necessary but she had not 
taken it recently because she had only just recently had a 
child.  She did not experience any significant flare-ups.  
She did not use an assistive device and no knee brace was 
noted.  She had no episodes of dislocation, subluxation, or 
inflammatory arthritis.  The veteran was currently a stay-at-
home mom.  She was able to do her activities of daily living 
but she essentially modified her activities.  

The physical examination revealed a normal knee in 
appearance.  The examiner noted that the veteran pointed out 
some questionable "very, very" slight swelling.  He 
maintained that he did not really appreciate any obvious 
swelling.  Range of motion was from 0 to 140 degrees.  The 
examiner noted that the veteran was "very, very" flexible 
and slim.  There was no abnormality to varus or valgus 
stress, and no drawer sign or McMurray's sign could be 
elicited.  The examiner reported that the veteran took great 
pains in squatting a number of times to show the examiner 
that in fact there was some crepitus when she squatted two or 
three times in a row.  The motor and sensory examination of 
the lower extremities was grossly normal with no change in 
the examination with repetitive motion.  The examiner noted 
the MRI results.  The examiner provided a diagnosis of post-
traumatic degenerative joint disease of the right knee with 
residuals.  

The Board is cognizant of the veteran's complaints but the 
objective medical evidence of record does not show a level of 
impairment associated with the veteran's right knee that 
would support a compensable evaluation prior to March 18, 
2005.  The February 2003 VA examiner described the evaluation 
of the veteran's right knee as normal with full range of 
motion and no pain reported.  Records from Robinson Health 
Clinic indicated that the veteran had no weakness in her 
knee.  No lateral instability or subluxation of the knee has 
been demonstrated on any examination.  Rather, the Robinson 
Health Clinic physician's assessment of instability of the 
knee in January 2005 was based on history as provided by the 
veteran as opposed to objective documentation.  Thus, the 
veteran is not entitled to a compensable evaluation under 
Diagnostic Codes 5260, 5261, and 5257.  Also, the knee is 
considered one major joint so there is not x-ray evidence of 
arthritic involvement of 2 or more major joints which would 
warrant a 10 percent rating under Diagnostic Code 5010.  The 
Board has considered the factors set forth in DeLuca, but in 
light of the normal findings on objective examination of the 
right knee, the veteran is not entitled to a compensable 
evaluation during this period.

The Board has considered other potentially applicable 
diagnostic codes but finds that the evidence does not reveal 
dislocated or removal of symptomatic semilunar cartilage or 
impairment of the tibia and fibula.  Thus, Diagnostic Codes 
5258, 5259, and 5262 are not for application.

        3.	Other Considerations

The Board has also considered whether the veteran's TMJ 
dysfunction and right knee disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, and provided for a greater 
evaluation for additional or more severe symptoms; thus, her 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A compensable evaluation for the period from March 12, 2003 
to March 23, 2005 for TMJ dysfunction is denied.

A compensable evaluation for the period from March 12, 2003 
to March 18, 2005 for degenerative joint disease of the right 
knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


